56 F.3d 1531
312 U.S.App.D.C. 461, 17 O.S.H. Cas. (BNA) 1289
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.NATIONAL ENGINEERING & CONTRACTING COMPANY, et al., Petitioners,v.DEPARTMENT OF LABOR, et al., Respondents.
No. 94-1493.
United States Court of Appeals, District of Columbia Circuit.
May 30, 1995.

Petition for Review of an Order of the Occupational Safety and Health Review Commission.
OSHRC
PETITION DENIED.
Before:  SILBERMAN, WILLIAMS and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was heard on the record of the Occupational Safety and Health Review Commission (Commission) and on the briefs of counsel.  The court has accorded the arguments full consideration and has determined the issues presented occasion no need for oral argument or a published opinion.  See D.C.Cir.Rules 34(j), 36(b).  On consideration thereof, it is


2
ORDERED that the petition for review be denied.  The court has determined that the findings of fact contained in the opinion of the administrative law judge constituting the final order of the Commission under 29 U.S.C. Sec. 661(j) are supported by substantial evidence on the record as a whole.  See Nat'l Eng'g & Contracting Co. v. Occupational Safety & Health Review Comm'n, 45 F.3d 476, 481 (D.C.Cir.1995).  The findings support the Commission's determinations of liability for substantially the reasons stated in the opinion and we perceive no significant misapplication of the relevant law or administrative precedent.


3
The clerk is directed to withhold issuance of the mandate until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(1).